DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 16, which labels the downwardly extending curtain of filaments, is referenced in instant specification ¶ [0058], line 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
¶ [0003]: the last sentence is missing a period;
¶ [0004], line 8: “my” should be “may”;  
¶ [0052], line 2: “may comprises” should be “may comprise”; and
¶ [0064], line 5: “as or as a component…” should be “or as a component…”.
Appropriate correction is required.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 is missing a period at the end.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein first DHL nonwoven layer comprises…" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim should read “wherein the first DHL nonwoven layer comprises…”
Claim 17 recites the limitation “wherein the scrim is devoid of a crimped fiber portion located between adjacent scrim bond sites.” The claim limitation is indefinite as it is unclear what “a crimped fiber portion” is referring to. The limitation could mean a crimped fiber portion of the first DHL nonwoven layer, a crimped fiber portion of the scrim, or both. For the purposes of examination, the claim limitation will be interpreted to mean the scrim is devoid of a crimped fiber portion located 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 9-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo et al CA 2158790 A1 (“Yeo”).
Regarding claim 1, Yeo teaches a perimeter barrier seal for personal care absorbent articles such as diapers and the like, wherein the seal includes a high loft nonwoven web facing layer made from multicomponent fibers which are highly crimped and a backing layer (abstract).  Yeo teaches high loft is defined as a material which has a bulk of at least 0.67 mm and a density of 0.03 g/cm3
Regarding claim 2, Yeo teaches the limitations of claim 1, as described above. Yeo teaches the high loft nonwoven web is made from multicomponent fibers which are highly crimped (abstract). Yeo teaches it is advantageous for the high loft nonwoven web to be a spunbond fibrous nonwoven web made from bicomponent fibers (pg. 5, lines 7-9). It is known in the art that spunbond fibers are considered to be continuous fibers. Therefore, the limitation wherein the crimped multi-component fibers comprise continuous fibers is met.
Regarding claim 3, Yeo teaches the limitations of claim 1, as described above. Yeo teaches the high loft nonwoven web is made from multicomponent fibers which are highly crimped (abstract). Yeo teaches it is advantageous for the high loft nonwoven web to be a spunbond fibrous nonwoven web made from bicomponent fibers (pg. 5, lines 7-9).
Regarding claim 5, Yeo teaches the limitations of claim 1, as described above. Yeo teaches a particularly well-suited high loft nonwoven web facing layer is made from side-by-side polyethylene/polypropylene spunbond bicomponent fibers, wherein the fibers develop a latent helical crimp after exiting a spinneret from which they were produced (pg. 5, lines 32-pg. 6, lines 15).
Regarding claim 9, Yeo teaches the limitations of claim 1, as described above. Yeo teaches the claimed invention above. As the claims require round or non-round cross-section which would cover all possible cross-section configurations in the art, the Examiner submits that the limitation is met.
Regarding claim 10, Yeo teaches the limitations of claim 1, as described above. Yeo teaches the crimped bicomponent fibers comprise a side-by-side or sheath/core configuration (pg. 5, lines 10-11).
Regarding claim 12, Yeo teaches the limitations of claim 1, as described above. Yeo teaches it is advantageous to use a spunbond fibrous nonwoven web made from bicomponent 
Regarding claim 14, Yeo teaches the limitations of claim 1, as described above. Yeo teaches the backing layer may be made from a fibrous nonwoven web or film (pg. 3, lines 30-31). Yeo teaches an example of the backing layer in Example I, wherein the backing layer is a bicomponent fiber spunbond web (pg. 12, lines 28-29).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yeo et al CA 2158790 A1 (“Yeo”).
Regarding claim 4, Yeo teaches the claimed invention above but fails to teach wherein the crimped multicomponent fibers comprise an average free crimp percentage from about 50% 3 or less (pg. 5, lines 3-7). Yeo further teaches the high loft nonwoven facing layer has a basis weight of from about 17 to about 180 g/m2 (gsm) (pg. 3, lines 21-23). Yeo teaches it is advantageous to use a spunbond fibrous nonwoven web made from bicomponent fibers (pg. 5, lines 7-9), wherein spunbond fibers are known in the art to be continuous fibers. Yeo teaches a particularly well-suited high loft nonwoven web facing layer is made from side-by-side polyethylene/polypropylene spunbond bicomponent fibers, wherein the fibers develop a latent helical crimp after exiting a spinneret from which they were produced (pg. 5, lines 32-pg. 6, lines 15). Yeo teaches the crimped bicomponent fibers comprise a side-by-side or sheath/core configuration (pg. 5, lines 10-11). Yeo teaches a particularly well-suited high loft nonwoven web facing layer is made from side-by-side polyethylene/polypropylene spunbond bicomponent fibers, wherein the fibers develop a latent helical crimp after exiting a spinneret from which they were produced (pg. 5, lines 32-pg. 6, lines 15). Yeo teaches the high loft nonwoven web is bonded by using a through-air bonder (thermal bonding) (pg. 7, lines 13-14). The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claims 6-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al CA 2158790 A1 (“Yeo”) as applied to claim 1 and 10 above, and further in view of Arora et al. US 2016/0167334 A1 (“Arora”).
Regarding claim 6, Yeo teaches the limitations of claim 1, as described above. Yeo fails to teach wherein the high loft nonwoven web comprises a first bonded area comprising about 15% or less, and the first bonded area is defined by a first plurality of discrete first bond sites. However, Yeo does teach the high loft nonwoven web is bonded through a through-air (thermal) or infrared bonding process (pg. 5, lines 29-31). Yeo further teaches attachment of the high loft nonwoven web (facing) layer (Fig. 1, element 12) and the backing layer (Fig. 1, element 14) is achieve through the use of some type of attachment means (Fig.1, element 22) such as adhesive, thermal bonding or ultrasonic bonding (pg. 8, lines 12-14).
Arora teaches nonwoven laminates, wherein the nonwoven laminates comprise a first nonwoven web with spunbond crimped fibers and a second web joined to the first nonwoven web (¶ [0008]). Arora teaches that the spunbond crimped fibers may comprise fibers which are bi-component or multi-component (¶ [0137]). Arora teaches the crimped fiber spunbond nonwoven webs (first webs) have a loft nature (¶ [0129]). Arora teaches the second web (Fig. 1A, element 150A) having a first surface (Fig. 1A, element 155) and a second surface (Fig. 1A, element 160) (¶ [0076]). Arora further teaches the nonwoven laminates are suitable for use in a disposable absorbent article (¶ [0072]).
Arora teaches that if an adhesive between the webs is desired, bonding at discrete sites using a combination of heat and pressure can be selectively utilized to bond certain regions or all of the pre-cursor webs (first and second web layers) (¶ [0159]). Furthermore, Arora teaches the bonded area can impact the resultant structures of the nonwoven layers (¶ [0160]), that bonding is important for the integrity of the product and of the layers to ensure sustained performance and durability throughout wear (¶ [0297]), and that any suitable method may be utilized to form bonds between layers/substrates described (¶ [0295]).
Arora teaches that a calendar bond area above about 10 percent and less than about 18 percent allows for a good balance of fiber mobility and free fiber length available for uncoiling but still provides 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the high loft nonwoven web facing layer as taught by Yeo to have a bond area above about 10 percent and less than about 18 percent as taught by Arora, so that the high loft nonwoven web facing layer would have a good balance of fiber mobility and free fiber length available for uncoiling but still provide sufficient strength in the high loft nonwoven web facing layer for manipulations of the high loft nonwoven web as well as abrasion and tearing resistance in use.
Regarding claim 7, Yeo in view of Arora teaches the limitations of claim 6, as described above. Yeo does not teach wherein the first plurality of first discrete bond sites has an average distance between adjacent first bond sites from about 1 mm to about 10 mm and wherein the first plurality of crimped multi-component fibers comprise one or more crimped portions located between adjacent first bond sites.
Arora teaches nonwoven laminates, wherein the nonwoven laminates comprise a first nonwoven web with spunbond crimped fibers and a second web joined to the first nonwoven web (¶ [0008]). Arora teaches that the spunbond crimped fibers may comprise fibers which are bi-component or multi-component (¶ [0137]). Arora teaches the crimped fiber spunbond nonwoven webs have a loft nature (¶ [0129]). Arora teaches the second web (Fig. 1A, element 150A) having a first surface (Fig. 1A, element 155) and a second surface (Fig. 1A, element 160) (¶ [0076]). Arora further teaches the nonwoven laminates are suitable for use in a disposable absorbent article (¶ [0072]).
Arora teaches that if an adhesive between the webs is desired, bonding at discrete sites using a combination of heat and pressure can be selectively utilized to bond certain regions or all of the pre-
Arora teaches the spacing between fusion bond nubs (bond sites) on the crimped fiber spunbond nonwoven laminate can range from 1 mm to 5 cm (¶ [0298]). Arora teaches this spacing range in combination with the total bonding area of 5% to 25% ensures the integrity of the product and the crimped fiber spunbond nonwoven laminate topsheet (¶ [0298]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the high loft nonwoven web facing layer, as taught by Yeo, to have an average distance between bond sites of 1 mm to 5 cm, as taught by Arora, to ensure the integrity of the product and the high loft nonwoven web facing layer. 
Regarding claim 15, Yeo teaches the limitations of claim 1, as described above. Yeo fails to teach wherein the backing layer comprises a bonded area comprising about 15% or more, and the bonded area is defined by a plurality of discrete bond sites. However, Yeo does teach attachment of the high loft nonwoven web (facing) layer (Fig. 1, element 12) and the backing layer (Fig. 1, element 14) is achieve through the use of some type of attachment means (Fig.1, element 22) such as adhesive, thermal bonding or ultrasonic bonding (pg. 8, lines 12-14).
Arora teaches nonwoven laminates, wherein the nonwoven laminates comprise a first nonwoven web with spunbond crimped fibers and a second web joined to the first nonwoven web (¶ [0008]). Arora teaches that the spunbond crimped fibers may comprise fibers which are bi-component or multi-component (¶ [0137]). Arora teaches the crimped fiber spunbond nonwoven webs (first web) have a loft nature (¶ [0129]). Arora teaches the second web (Fig. 1A, element 150A) having a first 
Arora teaches that if an adhesive between the webs is desired, bonding at discrete sites using a combination of heat and pressure can be selectively utilized to bond certain regions or all of the pre-cursor webs (first and second web layers) (¶ [0159]). Furthermore, Arora teaches the bonded area can impact the resultant structures of the nonwoven layers (¶ [0160]), that bonding is important for the integrity of the product and of the layers to ensure sustained performance and durability throughout wear (¶ [0297]), and that any suitable method may be utilized to form bonds between layers/substrates described (¶ [0295]).
Arora teaches the first and/or second web can have a pattern of discrete thermal point bonds (¶ [0160]). Arora teaches that if an adhesive between the webs is desired, bonding at discrete sites using a combination of heat and pressure can be selectively utilized to bond certain regions or all of the pre-cursor webs (first and second web layers) (¶ [0159]). Furthermore, Arora teaches the bonded area can impact the resultant structures of the nonwoven layers (¶ [0160]), that bonding is important for the integrity of the product and of the layers to ensure sustained performance and durability throughout wear (¶ [0297]), and that any suitable method may be utilized to form bonds between layers/substrates described (¶ [0295]). Arora teaches the spunbond nonwoven (not crimped) layers (second web) may comprise a calendar bond area of between about 5 percent to about 30 percent (¶ [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the backing layer as taught by Yeo to have a bond area above about 5 percent and less than about 30 percent as taught by Arora, so that the backing layer would have sustained performance and durability throughout wear.
In regards to the claim limitation wherein an average distance between adjacent scrim bond sites is smaller than an average distance between adjacent first bond sites, Applicant does not clearly 
Regarding claim 16, Yeo in view of Arora teaches the limitations of claim 15, as described above. Yeo fails to teach the average distance between adjacent first bond sites is from about 1.5 times to 10 times greater than the average distance between adjacent scrim bond sites.
Applicant does not clearly differentiate in the claims scrim bond sites and first bond sites. Arora teaches what is described above. It is the position of the examiner that the average distance ratio of claim 16 is met by Yeo in view of Arora because the combination teaches bonding the scrim and the nonwoven together in various locations and there is no distinction between first bond sites and scrim bond sites.
Regarding claim 17, Yeo in view of Arora teaches the limitations of claim 16, as described above.  Yeo teaches the backing layer may be made from a fibrous nonwoven web or film (pg. 3, lines 30-31). Yeo teaches an example of the backing layer in Example VII, wherein the backing layer is a polyethylene film (pg. 19, lines 24-25). When a polyethylene film is used for the backing layer, as in Example VII, the backing layer is devoid of a crimped fiber portion located between adjacent bond sites as the polyethylene film does not contain crimped fibers.
Regarding claim 18, Yeo teaches the limitations of claim 1, as described above. Yeo teaches an example of the backing layer in Example I, wherein the backing layer has a basis weight of 17 gsm (pg. 12, lines 28-33). Yeo fails to teach a specific density for the backing layer but teaches the backing layer should have a density which is greater than the density of the high loft nonwoven facing layer (pg. 3, lines 27-29). Since Yeo teaches the high loft nonwoven facing layer has a density of about 0.03 g/m3 (30 3) or less (pg. 3, lines 21-23), the backing layer must have a density greater than 0.03 g/m3 (30 kg/m3).
Yeo does not specifically teach the density ratio between the high loft nonwoven facing layer density and the backing layer density. However, since Yeo does teach the high loft nonwoven facing layer having a density of about 0.03 g/m3 (30 kg/m3) or less (pg. 3, lines 21-23) and the backing layer having a density greater than 0.03 g/m3 (30 kg/m3), the possible density ratios between the two ratios are shown in the following table:
High loft nonwoven facing layer density (kg/m3)
Backing layer density (kg/m3)
Density ratio between the backing layer and the high loft nonwoven facing layer density
25
35
1.4:1
20
40
2:1
15
45
3:1
10
50
5:1
5
55
11:1


In the above table, Yeo teaches the density ratio between the backing layer density and the high loft nonwoven facing layer density comprises from about 11:1 to 1.4:1, and thus meets the claim limitation wherein the density ratio is from about 15:1 to about 1.3:1.
Arora teaches nonwoven laminates, wherein the nonwoven laminates comprise a first nonwoven web with spunbond crimped fibers and a second web joined to the first nonwoven web (¶ [0008]). Arora teaches that the spunbond crimped fibers may comprise fibers which are bi-component or multi-component (¶ [0137]). Arora teaches the crimped fiber spunbond nonwoven webs have a loft nature (¶ [0129]). Arora teaches the second web (Fig. 1A, element 150A) having a first surface (Fig. 1A, 
Arora teaches that if an adhesive between the webs is desired, bonding at discrete sites using a combination of heat and pressure can be selectively utilized to bond certain regions or all of the pre-cursor webs (first and second web layers) (¶ [0159]). Furthermore, Arora teaches the bonded area can impact the resultant structures of the nonwoven layers (¶ [0160]), that bonding is important for the integrity of the product and of the layers to ensure sustained performance and durability throughout wear (¶ [0297]), and that any suitable method may be utilized to form bonds between layers/substrates described (¶ [0295]).
Arora teaches the first and/or second web can have a pattern of discrete thermal point bonds (¶ [0160]). Arora teaches that if an adhesive between the webs is desired, bonding at discrete sites using a combination of heat and pressure can be selectively utilized to bond certain regions or all of the pre-cursor webs (first and second web layers) (¶ [0159]). Furthermore, Arora teaches the bonded area can impact the resultant structures of the nonwoven layers (¶ [0160]), that bonding is important for the integrity of the product and of the layers to ensure sustained performance and durability throughout wear (¶ [0297]).
Arora does not specifically teach bond area ratio between the first and second web. However, Arora does teach the crimped fiber spunbond nonwoven webs (first web) may comprise a calendar bond area of between about 10 percent to about 18 percent and the spunbond nonwoven (second web) layers (not crimped) may comprise a calendar bond area of between about 5 percent to about 30 percent (¶ [0158]). The possible bond area ratios between the two layers is shown in the following table:
Crimped fiber spunbond nonwoven web (high loft nonwoven facing layer) bond area (%)

Spunbond nonwoven (not crimped) layer (backing layer) bond area (%)
Bond area ratio between the backing layer and the high loft nonwoven facing layer density
10
5
0.5:1
10
10
1:1
10
15
1.5:1
10
20
2:1
10
25
2.5:1
10
30
3:1


In the above table, Arora teaches the bond area ratio between the backing layer density and the high loft nonwoven facing layer density comprises from about 0.5:1 to 3:1. Arora further teaches that bonding is important for the integrity of the product and of the layers to ensure sustained performance and durability throughout wear (¶ [0297]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the high loft nonwoven facing layer density and the backing layer, as taught by Yeo, to have a bond area ratio of between 0.5:1 to 3:1, as taught by Arora, to ensure the integrity of the product and layers and to ensure sustained performance and durability throughout wear.
Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al CA 2158790 A1 (“Yeo”).
Regarding claim 8, Yeo teaches the limitations of claim 1, as described above. Yeo teaches the high loft nonwoven facing layer has a basis weight of from about 17 to about 180 g/m2 (gsm) and a 

Regarding claim 19, Yeo teaches the limitations of claim 1, as described above. Yeo teaches the claimed invention above but fails to teach a percent elongation ratio in a machine direction at 5 N/5cm between the first high loft facing layer and the backing layer comprises from about 1.5:1 to about 20:1, a percent width reduction in a cross-direction at 0.1 N/mm between the first high loft facing layer and the backing comprises from about 1.25:1 to about 5:1, or both. However, Yeo does teach a perimeter barrier seal for personal care absorbent articles comprising a high loft nonwoven web facing layer made from multicomponent fibers which are highly crimped and a backing layer (abstract). Yeo teaches it is advantageous to use a spunbond (continuous) fibrous nonwoven web made from bicomponent fibers (pg. 5, lines 7-9). Yeo teaches Yeo teaches the crimped bicomponent fibers comprise a side-by-side or sheath/core configuration (pg. 5, lines 10-11) and a particularly well-suited high loft nonwoven web facing layer is made from side-by-side polyethylene/polypropylene spunbond bicomponent fibers, wherein the fibers develop a latent helical crimp after exiting a spinneret from which they were produced (pg. 5, lines 32-pg. 6, lines 15). Yeo teaches high loft is defined as a material which has a bulk of at least 0.67 mm and a density of 0.03 g/cm3 (30 kg/m3) or less (pg. 5, lines 3-7). 
Yeo further teaches the backing layer should have a density which is greater than the density of the high loft nonwoven facing layer (pg. 3, lines 27-29). Yeo teaches the backing layer may be made from a fibrous nonwoven web or film (pg. 3, lines 30-31). Yeo teaches an example of the backing layer in Example I, wherein the backing layer is a bicomponent fiber spunbond web (pg. 12, lines 28-29).
It is reasonable to presume that the percent elongation ratio and percent width reduction as described above is inherent to Yeo. Support for said presumption is found in the use of like materials and like methods (i.e. give reasoning) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Regarding claim 20, Yeo teaches the limitations of claim 1, as described above. Yeo teaches a method of making a perimeter barrier seal material in Example I (pgs. 12-14), wherein a high loft facing layer was provided and comprised highly crimped bicomponent fibers formed from polyethylene and polypropylene components (pg. 12, lines 6-12) and wherein the backing layer was provided and comprised low crimped bicomponent fibers formed from polyethylene and polypropylene components (pg. 12, lines 28-31). Yeo does not teach specific density values for the high loft facing layer or the backing layer in Example I, but does state that the backing layer has a higher density when compared to the high loft nonwoven facing layer (pg. 7, lines 27-29). 
Yeo further teaches an adhesive was used in Example I to laminate the layers together (pg. 13, lines 15-16). Yeo teaches alternatives to adhesive may be used, such as thermal bonding or ultrasonic bonding (pg. 8, lines 12-14). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a bond such as thermal or ultrasonic bonding, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the bond between the layers of the perimeter barrier seal and possessing the benefits taught by Yeo.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the perimeter barrier seal having the benefits taught by Yeo in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al CA 2158790 A1 (“Yeo”) as applied to claim 10 above, and further in view of Motomura et al. US 2010/0105273 A1 (“Motomura”).
Regarding claim 11, Yeo teaches the crimped bicomponent fibers comprise a side-by-side or sheath/core configuration (pg. 5, lines 10-11) but fails to teach wherein in the sheath/core configuration, the core component defines at least a portion of an outer surface of the crimped multicomponent fiber having the eccentric sheath/core configuration. However, Yeo does teach the components of the bicomponent fibers can be made from a number of polymers including blends of polyolefins and/or polyolefins and polyesters (pg. 5, lines 21-24).
Motomura teaches a mixed fiber spunbonded non-woven fabric and a non-woven fabric comprising a crimped fiber that is laminated on at least one face of the mixed fiber spunbonded non-woven fabric (abstract). Motomura teaches the non-woven fabric laminate can be suitably used for a sanitary material and more specifically, an absorbent article such as a disposable diaper and menstrual sanitary product (abstract). Motomura further teaches the non-woven fabric laminate can be suitably used for regions such as a top sheet, a back sheet, and a leg cuff for a disposable diaper (abstract).
Motomura teaches the non-woven fabric comprising crimped fiber, wherein the crimp of the crimped fiber is imparted by producing a composite fiber comprising at least two kinds of polymers, for instance, a thermoplastic elastomer and a thermoplastic resin (¶ [0055]). Motomura teaches it is preferable that the crimped fiber is an eccentric core-in-sheath crimped fiber in which the first component comprises a propylene copolymer (polyolefin) and the second component comprises a propylene based polymer (polyolefin) (¶ [0057]).  Motomura teaches that it is preferable that the core of the propylene based polymer forming a core section is positioned more distantly from a core of composite fiber since a crimp easily occurs, and further teaches the propylene based polymer forming a core section may partially come to the surface of an eccentric core-in sheath-composite fiber (¶ [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the sheath/core configuration of the bicomponent fibers, as taught by Yeo, to have an eccentric sheath-in-core configuration, as taught by Motomura, and more specifically wherein the core component partially comes to the surface of the eccentric core-in-sheath composite fiber. The motivation being that crimp of the bicomponent fiber easily occurs when in this configuration.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al CA 2158790 A1 (“Yeo”) as applied to claim 1 above, and further in view of Sommer et al. EP 3246443 B1 (“Sommer”).
Regarding claim 13, Yeo teaches the limitations of claim 1, as described above. Yeo fails to teach the perimeter barrier seal comprises a second high loft nonwoven facing layer.
Sommer teaches a nonwoven fabric comprising at least one high loft layer having crimped multicomponent fibers and a hygiene product comprising such nonwoven fabric (¶ [0001]). Sommer teaches the multicomponent fibers contain two different polymers that can be in a side-by-side arrangement (¶ [0007]), wherein the crimped fibers may be helically crimped (¶ [0010]). Sommer teaches a laminate comprising at least one high loft spunbond layer (SH) (¶ [0015]), wherein the high loft layer comprises the crimped multicomponent fibers (¶ [0010]), and at least one meltblown layer (M) (¶ [0016]). Sommer teaches the meltblown layer contributes to improved barrier property (¶ [0020]). Sommer teaches a particular laminate embodiment comprising the layers of SHMSH, wherein this arrangement is useful for products where a high level of masking is desired (¶ [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the perimeter barrier seal of Yeo to have a second high loft nonwoven facing layer, as taught by Sommer, wherein the arrangement of the barrier seal comprises the backing layer sandwiched between two high loft nonwoven facing layers. The motivation being that this arrangement would provide a high level of masking.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.H./Examiner, Art Unit 1786         

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786